Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22, 25, 30, 32-34, 37, 42, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable by Slupphaug (2010/0174517) in view of Powell (US 2015/0379343).
Regarding claims 21, 33, Slupphaug discloses a system of estimating oilfield water production (abstract), comprising:
a database of oilfield water data ([0055] All measurements may be recorded in a data storage.); and 
a computer system including a processor configured ([0078] Thus, the method according to the present invention may be implemented as software, hardware, or a combination thereof. A computer program product implementing the method or a part thereof comprises software or computer program, run on a general purpose or specially adapted computer, processor or microprocessor. The software includes computer program code elements or software code portions that make the computer perform the method using at least one of the steps according to the inventive method.) to:
obtain new oilfield water data for storage in the database, wherein obtaining the new oilfield water data includes: 
obtaining oilfield water data (See claims, [0038] The historical production measurements preferably include measurements of separated produced fluids from one or several wells, such as the total separated production of oil, gas or water. ), 
storing the new oilfield water data in the database of oilfield water data ([0055] All measurements may be recorded in a data storage.), 
generate at least one model based on the oilfield water data and the new oilfield water data ( [0057] FIG. 3 is a flowchart for a method for predicting a throughput of an oil and/or a gas production system dependent on change in manipulated variables according to an embodiment of the present invention. The figure shows a number of steps: [0058] 310. Begin prediction of a change in throughput [0059] 320. Select a model structure to describe throughput change as function of change in manipulated variables [0060] 340. Determine fitted model parameters so that the prediction match historical production measurements closely or as close as possible [0061] 360. Determine quality tag to describe uncertainty of throughput predictions [0062] 380. Optionally--Determine change in manipulated variables which increase throughput [0063] 390. Optionally--Determine optimal throughput.  ); and 
determining an estimated oilfield water production range of one or more oilfield wells by applying the at least one model to the new oilfield water data and optionally the oilfield water data ([0065] The diagrams in FIG. 4 show predictions of oil flow rates 40a, gas flow rates 40b and water flow rates 40c for eight wells, w1 to w8, when fitted to a set of historical production data using statistical regression and bootstrapping. Predictions are shown for different values of gas lift rates q.sub.g1.sup.i 42, 43 and 44. Local operating points q.sub.o.sup.l,i, q.sub.g.sup.l,i and q.sub.w.sup.l,i are shown as circles in FIG. 4. Solid vertical lines illustrate the span of gas lift rates observed in the tuning set for each well, for the first well w1, 41a, 41b and 41c indicate the span of manipulated variables observed in the tuning set. The solid lines in FIG. 4 illustrate the actual response of the field to changes in q.sub.gl , which would be unknown when implementing the method on field data. The different dashed lines represent predictions with different values of the fitted model parameters, and all these alternative fitted model parameters gave equivalent matches, or in other words within acceptable limits, between predictions and a set of historical production measurements. The set of different fitted model parameters represent a quality tag. [0066] The inventive method in an oil and/or a gas production system comprises a plurality of oil and/or gas wells each producing a multiphase fluid stream, adapted for predicting change in produced fluids resulting from change in manipulated variables. Fitted model parameters which express the relationship between the change in manipulated variables and the produced fluids are determined from a set of historical production measurements, measurements of manipulated variables and measurements of production spanning a time interval. The method comprises the steps of: [0067] a. choosing a model structure which predicts change in produced fluids as a function of the change in manipulated variables, where the predicted change in produced fluids depends on the value of fitted model parameters; [0068] b. determining fitted model parameters so that predictions of produced fluids match said historical production measurements as closely as possible or within acceptable limit, such that the discrepancy between predictions of produced fluids and said historical production measurements is minimized; [0069] c. determining a quality tag that describes the uncertainty of said predictions of change in produced fluids. ).
Slupphaug does not explicitly disclose:
obtaining an image of a document;
extracting data from the document via optical character recognition;
determining a success level of the optical character recognition based on an accuracy of extracted data table values, 
designating the values as the new data responsive to a determination that a success level of the optical character recognition surpasses a threshold.
However Powell, which is directed to producing textual data representations of digital documents, extracting data, and searching for information in an efficient and useful manner, further discloses:
obtaining an image of a document ([0004] In accordance with one embodiment, a non-transitory computer-readable medium has computer executable program code embodied thereon, the computer executable program code being configured to cause a computer system to perform the following operations: perform image pre-processing on a document image…[0005] In accordance with another embodiment, a computer-implemented method comprises receiving a plurality of scanned document images... [0018] Various embodiments described in the present disclosure are directed toward systems and methods for extracting information (content) from digital documents. [0027] FIG. 2A illustrates an example OCR process performed in accordance with various embodiments. At operation 202, image pre-processing can be performed on a document image, e.g., a document that has been scanned into some digital image format, such as a BMP, TIFF, JPEG, etc. Image pre-processing can involve one or more techniques to “fine-tune” a document image. For example, image pre-processing may include, but is not limited to straightening lines, filling in missing words or letters in some character string, and completing a character string. Another example of image pre-processing may include determining that a character is actually an “o” rather than a “0,” that a character is a “3” rather than a “B,” etc. In the context of determining what a character is, for example, image pre-processing can determine whether some character is a number rather than a letter prior to attempting to recognize the character as a letter and extract it as such. That is image pre-processing can be utilized to improve the quality of or otherwise refine the output of the OCR process.);
extracting data from the document via optical character recognition (abstract: Optical character recognition on a plurality of scanned document images is performed to obtain a plurality of textual data representations of the real estate-related documents. Data is extracted from the textual data representations. [0001] The present disclosure relates generally to document processing. In particular, some embodiments relate to producing textual data representations of digital documents, extracting data, and searching for information in an efficient and useful manner. [0005] In accordance with another embodiment, a computer-implemented method comprises receiving a plurality of scanned document images representative of real estate-related documents. The method further comprises performing optical character recognition on the plurality of scanned document images to obtain a plurality of textual data representations of the real estate-related documents. Additionally still, the method comprises extracting data from the textual data representations of the real estate-related documents… [0010] FIG. 2B is a flowchart illustrating an example method for data extraction in accordance with various embodiments of the present disclosure. [0012] FIG. 3 is an example overview of the OCR, extraction, and searching functionality in accordance with various embodiments of the present disclosure. [0018] Various embodiments described in the present disclosure are directed toward systems and methods for extracting information (content) from digital documents. The extracted information may be stored and contextualized, while a mechanism is provided for searching the extracted information in an efficient and contextually relevant manner. [0031] After the document image undergoes the aforementioned OCR process, the resulting textual data representation or file may then undergo an extraction process. FIG. 2B illustrates an example extraction process performed in accordance with various embodiments. At operation 212, processing rules may be applied to the textual data representation result of the OCR process. As will be discussed in greater detail, one or more extraction techniques or methods can be applied to a textual data representation of a document image. Each of these extraction techniques or methods may have or may be associated with certain processing rules in accordance with which each of the extraction techniques or methods may be performed.);
determining a success level of the optical character recognition based on an accuracy of extracted data table values, designating the values as the new data responsive to a determination that a success level of the optical character recognition surpasses a threshold ( Claim 4-The non-transitory computer-readable medium of claim 3, wherein the computer executable program code is configured to further cause the computer system to determine if an output from performance of the optical character recognition meets a desired accuracy threshold. [0026] To achieve the aforementioned functionality, a digital document/image of a document may undergo an OCR process to convert the digital document to a (high quality) text file. It should be noted that the requisite quality of an OCR'ed document can vary as desired according to the particular industry in which various embodiments are utilized and/or other constraints, requirements, needs, etc. FIGS. 2A-2C illustrate an example overview of an operational workflow for OCR'ing a document image, extracting data from the OCR'ed document image, and searching for the extracted data in accordance with various embodiments.).
Therefore, it would have been obvious to one of ordinary skill in the art to perform allow the system in Slupphaug to specifically receive historical data from document images and perform optical recognition in order to use the data gather in the model since such modification in the system is a well-known method of gathering data and in doing so the system will obtain the known benefit of receiving hard copy of documents such as public documents only available in physical form, and then convert them to digital documents using, for example, a document scanner thereby providing an additional method of gathering data as disclosed by Powell on paragraphs [0019-020].  It is further noticed that although the embodiment disclosed on Powell uses the specific environment of real-estate, Powell also considers a variety of contexts/environments where document management is required [0019].
Regarding claim 22 Powell further teaches:
wherein obtaining the new oilfield water data further includes transmitting the image of the oilfield water data document for human data entry responsive to a determination that the success level of the optical character recognition does not surpass the threshold and designating human entry data received from the human data entry as the new oilfield water data ([0053] At operation 404, it can be determined whether or not the resulting textual data representation of the document image has the desired accuracy, again in accordance with the needs and/or preferences of a business entity, system administrator, human analyst, etc. If the desired accuracy has been met by the applied pre-processing profile, the textual data representation of the document can be output at 412 (to undergo extraction). [0054] If the desired accuracy has not been met (e.g., as determined by a human analyst performing manual error correction, for example), multiple pre-processing profiles can be applied or utilized to re-OCR the document image at operation 406. ).
Regarding claim 25, 37 Slupphaug further discloses:
wherein the processor is further configured to determine an oil volume production of the plurality of oilfield wells based on the estimated oilfield water production ([0020] The inventive method in an oil and/or a gas production system comprises a plurality of oil and/or gas wells each producing a multiphase fluid stream, is adapted for predicting change in produced fluids resulting from change in manipulated variables. Fitted model parameters which express the relationship between the change in manipulated variables and the produced fluids are determined from a set of historical production measurements. [0045] FIG. 3 is a flow chart for a method for predicting a throughput of an oil and/or a gas production system dependent on change in manipulated variables according to an embodiment of the invention. [0057] FIG. 3 is a flowchart for a method for predicting a throughput of an oil and/or a gas production system dependent on change in manipulated variables according to an embodiment of the present invention. [0065] The diagrams in FIG. 4 show predictions of oil flow rates 40a, gas flow rates 40b and water flow rates 40c for eight wells, w1 to w8, when fitted to a set of historical production data using statistical regression and bootstrapping. Predictions are shown for different values of gas lift rates q.sub.g1.sup.i 42, 43 and 44. Local operating points q.sub.o.sup.l,i, q.sub.g.sup.l,i and q.sub.w.sup.l,i are shown as circles in FIG. 4. Solid vertical lines illustrate the span of gas lift rates observed in the tuning set for each well, for the first well w1, 41a, 41b and 41c indicate the span of manipulated variables observed in the tuning set. The solid lines in FIG. 4 illustrate the actual response of the field to changes in q.sub.gl , which would be unknown when implementing the method on field data. The different dashed lines represent predictions with different values of the fitted model parameters, and all these alternative fitted model parameters gave equivalent matches, or in other words within acceptable limits, between predictions and a set of historical production measurements. The set of different fitted model parameters represent a quality tag.).
Regarding claim 30, 42,  Powel further teaches: 
wherein the processor is further configured to transmit the image of the oilfield water data document to a platform for human data entry ([0028] At operation 204, OCR conversion of the (scanned) document image is performed. As a result of the OCR conversion, a textual data representation of the document image is created at operation 206. Further refinement of the OCR process can occur through the performance of manual OCR error correction at operation 208. As described above, one or more human analysts, such as human analyst 22 of FIG. 1 may manually review the textual data representation of the document image to further refine or improve the quality of the OCR process. That is, the aforementioned automated aspect(s) of the OCR process may still result in certain errors. For example, image pre-processing may not correctly distinguish between all the letters and numbers present in the document image, in which case, the human analyst can manually correct any remaining issues not correctly converted by the OCR process. [0029] At operation 210, feedback is obtained as a result of the manual OCR correction performed at operation 208, and this feedback may then be translated into one or more pre-processing rules that can be incorporated into the image pre-processing operation at 202 for use in performing subsequent OCR operations and/or to re-OCR the document image.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to transmit the oilfield water data document to a platform for human data entry since such modification in the system would allow for the known benefit of manually review the textual data representation of the document image to further refine or improve the quality of the OCR process as taught by Powell on paragraph [028].
Regarding claim 32, 44, Slupphaug further discloses 
wherein the processor is further configured to provide an alert to an operator via electronic communication protocol, the alert including information about the estimated oilfield water production range ([0065] The diagrams in FIG. 4 show predictions of oil flow rates 40a, gas flow rates 40b and water flow rates 40c for eight wells, w1 to w8, when fitted to a set of historical production data using statistical regression and bootstrapping. Predictions are shown for different values of gas lift rates q.sub.g1.sup.i 42, 43 and 44. Local operating points q.sub.o.sup.l,i, q.sub.g.sup.l,i and q.sub.w.sup.l,i are shown as circles in FIG. 4. Solid vertical lines illustrate the span of gas lift rates observed in the tuning set for each well, for the first well w1, 41a, 41b and 41c indicate the span of manipulated variables observed in the tuning set. The solid lines in FIG. 4 illustrate the actual response of the field to changes in q.sub.gl , which would be unknown when implementing the method on field data. The different dashed lines represent predictions with different values of the fitted model parameters, and all these alternative fitted model parameters gave equivalent matches, or in other words within acceptable limits, between predictions and a set of historical production measurements. The set of different fitted model parameters represent a quality tag. ).
Regarding claims 45 and 46, Slupphaug discloses a system and method of estimating oilfield water production (abstract), comprising:
a database of oilfield water data  ([0055] All measurements may be recorded in a data storage.); and 
a computer system including a processor configured([0078] Thus, the method according to the present invention may be implemented as software, hardware, or a combination thereof. A computer program product implementing the method or a part thereof comprises software or computer program, run on a general purpose or specially adapted computer, processor or microprocessor. The software includes computer program code elements or software code portions that make the computer perform the method using at least one of the steps according to the inventive method.) to: 
obtain new oilfield water data for storage in the database, wherein obtaining the new oilfield water data includes: 
obtaining oilfield water data (See claims, [0038] The historical production measurements preferably include measurements of separated produced fluids from one or several wells, such as the total separated production of oil, gas or water. ), 
storing the new oilfield water data in the database of oilfield water data ([0055] All measurements may be recorded in a data storage.), 
generate at least one model based on the oilfield water data and the new oilfield water data  ( [0057] FIG. 3 is a flowchart for a method for predicting a throughput of an oil and/or a gas production system dependent on change in manipulated variables according to an embodiment of the present invention. The figure shows a number of steps: [0058] 310. Begin prediction of a change in throughput [0059] 320. Select a model structure to describe throughput change as function of change in manipulated variables [0060] 340. Determine fitted model parameters so that the prediction match historical production measurements closely or as close as possible [0061] 360. Determine quality tag to describe uncertainty of throughput predictions [0062] 380. Optionally--Determine change in manipulated variables which increase throughput [0063] 390. Optionally--Determine optimal throughput.  ); and 
determining an estimated oilfield water production range of one or more of oilfield wells by applying the at least one model to the new oilfield water data and optionally the oilfield water data ([0065] The diagrams in FIG. 4 show predictions of oil flow rates 40a, gas flow rates 40b and water flow rates 40c for eight wells, w1 to w8, when fitted to a set of historical production data using statistical regression and bootstrapping. Predictions are shown for different values of gas lift rates q.sub.g1.sup.i 42, 43 and 44. Local operating points q.sub.o.sup.l,i, q.sub.g.sup.l,i and q.sub.w.sup.l,i are shown as circles in FIG. 4. Solid vertical lines illustrate the span of gas lift rates observed in the tuning set for each well, for the first well w1, 41a, 41b and 41c indicate the span of manipulated variables observed in the tuning set. The solid lines in FIG. 4 illustrate the actual response of the field to changes in q.sub.gl , which would be unknown when implementing the method on field data. The different dashed lines represent predictions with different values of the fitted model parameters, and all these alternative fitted model parameters gave equivalent matches, or in other words within acceptable limits, between predictions and a set of historical production measurements. The set of different fitted model parameters represent a quality tag. [0066] The inventive method in an oil and/or a gas production system comprises a plurality of oil and/or gas wells each producing a multiphase fluid stream, adapted for predicting change in produced fluids resulting from change in manipulated variables. Fitted model parameters which express the relationship between the change in manipulated variables and the produced fluids are determined from a set of historical production measurements, measurements of manipulated variables and measurements of production spanning a time interval. The method comprises the steps of: [0067] a. choosing a model structure which predicts change in produced fluids as a function of the change in manipulated variables, where the predicted change in produced fluids depends on the value of fitted model parameters; [0068] b. determining fitted model parameters so that predictions of produced fluids match said historical production measurements as closely as possible or within acceptable limit, such that the discrepancy between predictions of produced fluids and said historical production measurements is minimized; [0069] c. determining a quality tag that describes the uncertainty of said predictions of change in produced fluids. ).
Slupphaug does not explicitly disclose:
obtaining an image of a document;
transmitting the image of the oilfield water data document for human data entry to a crowd-sourcing platform; 
designating human entry data received from the human data entry as the new oilfield water data.
However Powell, which is directed to producing textual data representations of digital documents, extracting data, and searching for information in an efficient and useful manner, further discloses:
obtaining an image of a document ([0004] In accordance with one embodiment, a non-transitory computer-readable medium has computer executable program code embodied thereon, the computer executable program code being configured to cause a computer system to perform the following operations: perform image pre-processing on a document image…[0005] In accordance with another embodiment, a computer-implemented method comprises receiving a plurality of scanned document images... [0018] Various embodiments described in the present disclosure are directed toward systems and methods for extracting information (content) from digital documents. [0027] FIG. 2A illustrates an example OCR process performed in accordance with various embodiments. At operation 202, image pre-processing can be performed on a document image, e.g., a document that has been scanned into some digital image format, such as a BMP, TIFF, JPEG, etc. Image pre-processing can involve one or more techniques to “fine-tune” a document image. For example, image pre-processing may include, but is not limited to straightening lines, filling in missing words or letters in some character string, and completing a character string. Another example of image pre-processing may include determining that a character is actually an “o” rather than a “0,” that a character is a “3” rather than a “B,” etc. In the context of determining what a character is, for example, image pre-processing can determine whether some character is a number rather than a letter prior to attempting to recognize the character as a letter and extract it as such. That is image pre-processing can be utilized to improve the quality of or otherwise refine the output of the OCR process.);
transmitting the image of the oilfield water data document for human data entry to a crowd-sourcing platform; and designating human entry data received from the human data entry as the new oilfield water data ([0028] At operation 204, OCR conversion of the (scanned) document image is performed. As a result of the OCR conversion, a textual data representation of the document image is created at operation 206. Further refinement of the OCR process can occur through the performance of manual OCR error correction at operation 208. As described above, one or more human analysts, such as human analyst 22 of FIG. 1 may manually review the textual data representation of the document image to further refine or improve the quality of the OCR process. That is, the aforementioned automated aspect(s) of the OCR process may still result in certain errors. For example, image pre-processing may not correctly distinguish between all the letters and numbers present in the document image, in which case, the human analyst can manually correct any remaining issues not correctly converted by the OCR process. [0029] At operation 210, feedback is obtained as a result of the manual OCR correction performed at operation 208, and this feedback may then be translated into one or more pre-processing rules that can be incorporated into the image pre-processing operation at 202 for use in performing subsequent OCR operations and/or to re-OCR the document image. [0053] At operation 404, it can be determined whether or not the resulting textual data representation of the document image has the desired accuracy, again in accordance with the needs and/or preferences of a business entity, system administrator, human analyst, etc. If the desired accuracy has been met by the applied pre-processing profile, the textual data representation of the document can be output at 412 (to undergo extraction). [0054] If the desired accuracy has not been met (e.g., as determined by a human analyst performing manual error correction, for example), multiple pre-processing profiles can be applied or utilized to re-OCR the document image at operation 406. ).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to transmit the oilfield water data document to a platform for human data entry since such modification in the system would allow for the known benefit of manually review the textual data representation of the document image to further refine or improve the quality of an Optical Character Recognition process as taught by Powell on paragraph [028].

Claim(s) 23-24, 26-29, 35-36, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable by Slupphaug (2010/0174517) in view of Powell (US 2015/0379343) and Back (US2008/0172272).
Regarding claim 23, 35, Slupphaug does not explicitly disclose: 
wherein the processor is further configured to determine a geospatial location of the plurality of oilfield wells.
However Back, which is similarly directed to a method of performing integrated oilfield operations, further teaches:
 determining a geospatial location of the plurality of oilfield wells ([0044] Throughout the oilfield operations depicted in FIGS. 1A-D, there are numerous business considerations. For example, the equipment used in each of these figures has various costs associated therewith. At least some of the data collected at the oilfield relates to business considerations, such as value and risk. This business data may include, for example, production costs, rig time, storage fees, price of oil/gas, weather considerations, political stability, tax rates, equipment availability, geological environment, and other factors that affect the cost of performing the oilfield operations or potential liabilities relating thereto. Decisions may be made and strategic business plans developed to alleviate potential costs and risks. For example, an oilfield plan may be based on these business considerations. Such an oilfield plan may, for example, determine the location of the rig, as well as the depth, number of wells, duration of operation and other factors that will affect the costs and risks associated with the oilfield operation. [0053] Referring still to FIG. 2, the generated list of potential projects and the associated options may be prioritized based on predefined criteria 206. For example, the projects may be ranked by overall costs. Other criteria may be used for ranking the projects. Based on the ranking of the prioritized outputs, a plan may be developed 208. This plan may involve determining locations, number of wells, production rates, tax strategies, or other oilfield operations. The plan may then be implemented 209. [0075] The inheritance module 505 may define a data hierarchy for obtaining and/or storing oilfield data. More specifically, the inheritance module 505 may define data overrides for user-specified portions of oilfield data. Further, a user may specify that data overrides be selectively associated with oilfield data at a variety of levels of granularity (e.g., geographic area, oilfield, wellsite, reservoir, etc.). For example, a user may specify economic data overrides for an oilfield. In this example, the economic data overrides would be retrieved for all wellsites in the oilfield. Further, the economic data overrides may also be applied to all the wellsites in the oilfield. Data retrieved using the inheritance module 505 may be retrieved directly from a data hierarchy rather than from a data repository (e.g., server(s) 514).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Slupphaug is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 24, 36 Back  further teaches:
wherein the processor is further configured to determine an owner or operator of the plurality of oilfield wells ([0073] The interface(s) 503 may also include functionality to create data requests (e.g., production, cost, ownership, surveys, logs, and risk analysis), display the user interface, and handle connection state events. The interface(s) 503 may also include functionality to instantiate the data into a data object for processing and receive a request to retrieve data from the server(s) 512, the wellsite, and/or data files. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Slupphaug is just a combination of prior art elements that yield to predictable results such as include functionality to create data requests, as disclosed by Back [073].
Regarding claim 26, 38, Back  further teaches:
wherein the processor is further configured to determine a geographical region of the plurality of oilfield wells ([0075] The inheritance module 505 may define a data hierarchy for obtaining and/or storing oilfield data. More specifically, the inheritance module 505 may define data overrides for user-specified portions of oilfield data. Further, a user may specify that data overrides be selectively associated with oilfield data at a variety of levels of granularity (e.g., geographic area, oilfield, wellsite, reservoir, etc.). For example, a user may specify economic data overrides for an oilfield. In this example, the economic data overrides would be retrieved for all wellsites in the oilfield. Further, the economic data overrides may also be applied to all the wellsites in the oilfield. Data retrieved using the inheritance module 505 may be retrieved directly from a data hierarchy rather than from a data repository (e.g., server(s) 514).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Slupphaug is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 27, 39, Back further teaches:
wherein the processor is further configured to select the plurality of oilfield wells according to at least one of an owner or operator, a particular region, a location, and a geo-physical formation ([0075] The inheritance module 505 may define a data hierarchy for obtaining and/or storing oilfield data. More specifically, the inheritance module 505 may define data overrides for user-specified portions of oilfield data. Further, a user may specify that data overrides be selectively associated with oilfield data at a variety of levels of granularity (e.g., geographic area, oilfield, wellsite, reservoir, etc.). For example, a user may specify economic data overrides for an oilfield. In this example, the economic data overrides would be retrieved for all wellsites in the oilfield. Further, the economic data overrides may also be applied to all the wellsites in the oilfield. Data retrieved using the inheritance module 505 may be retrieved directly from a data hierarchy rather than from a data repository (e.g., server(s) 514).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Slupphaug is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 28, 40  Back further teaches:
wherein the processor is further configured to identify at least one source of oilfield water according to the new oilfield water data ([0009] Sources used to collect static data may be seismic tools, such as a seismic truck that sends compression waves into the earth as shown in FIG. 1A. These waves are measured to characterize changes in the density of the geological structure at different depths. This information may be used to generate basic structural maps of the subterranean formation. Other status measurements may be gathered using core sampling and well logging techniques. Core samples are used to take physical specimens of the formation at various depths. Well logging involves deployment of a downhole tool into the wellbore to collect various downhole measurements, such as density, resistivity, etc. at various depths. Such logging may be performed during drilling or separate wireline testing. Once the well is formed and completed, fluid flows to the surface using production tubing. As fluid passes to the surface, various dynamic measurements, such as fluid flow rates, pressure, and composition are monitored. These parameters may be used to determine various characteristics of the subterranean formation. [0010] Sensors may be positioned about the oilfield to collect data relating to the oilfield operation, among others. For example, sensors in the wellbore may monitor fluid composition, sensors located along the flow path may monitor flow rates, and sensors at the processing facility may monitor fluids collected. The monitored data is often used to make decisions at various locations of the oilfield at various times. Data collected by these sensors may be further analyzed and processed. Data may be collected and used for current or future operations. When used for future operations at the same or other locations, such data may sometimes be referred to as historical data. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Slupphaug is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].
Regarding claim 29, 41 Back further teaches: 
wherein the processor is further configured to apply the at least one model to the new oilfield water data to identify use of water transport trucks and water pipelines ( [0007] After the drilling operation is complete, the well may then be prepared for production. As shown in FIG. 1D, wellbore completions equipment is deployed into the wellbore to complete the well in preparation for the production of fluid therethrough. Fluid is then drawn from downhole reservoirs, into the wellbore and flows to the surface. Production facilities are positioned at surface locations to collect the hydrocarbons from the wellsite(s). Fluid drawn from the subterranean reservoir(s) passes to the production facilities via transport mechanisms, such as tubing. Various equipment, such as gauges or other sensors, may be positioned about the oilfield to monitor and manipulate the flow of hydrocarbons from the reservoir(s).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to determine the location of the oilfield wells since such improvement in the system of Slupphaug is just a combination of prior art elements that yield to predictable results such as allowing the owner/operator to make decisions and strategic plans to alleviate potential costs and risks associated with the oilfield operation as disclosed by Back, [0044].

Claim(s) 31 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable by Slupphaug (2010/0174517) in view of Powell (US 2015/0379343) and CHUPRAKOV (WO 2013/055930).

Regarding claim 31, and 43 Slupphaug does not explicitly disclose:
wherein the processor is further configured to generate the at least one model by:
discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from the plurality of oilfield wells,
separating the oilfield water data into training data and testing data,
generating a plurality of models based on the training data using a plurality of different classification models;
identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data, running the preferred model on the testing data to confirm accuracy of the preferred model in estimating oilfield water production of an existing oilfield well, and designating the preferred model as the least one model.
However CHUPRAKOV which is directed to methods and systems for performing oilfield operations further teaches:
discretizing the oilfield water data into a plurality of oilfield water data groups, each oilfield water data group representing oilfield water data taken from a discrete and non-overlapping predetermined time period and representing at least one observation of water use or water production from the plurality of oilfield wells ([0056] The stimulation planning 447 may involve a semi-automated method used to identify potential drilling wellsites by partitioning underground formations into multiple set of discrete intervals, characterizing each interval based on information such as the formation's geophysical properties and its proximity to natural fractures, then regrouping multiple intervals into one or multiple drilling wellsites, with each wellsite receiving a well or a branch of a well. The spacing and orientation of the multiple wells may be determined and used in optimizing production of the reservoir. Characteristics of each well may be analyzed for stage planning and stimulation planning. In some cases, a completion advisor may be provided, for example, for analyzing vertical or near vertical wells in tight-gas sandstone reservoir following a recursive refinement workflow. [0098] In a given example, a stimulation operation may be performed by constructing a three- dimensional model of a subterranean formation and performing a semi-automated method involving dividing the subterranean formation into a plurality of discrete intervals, characterizing each interval based on the subterranean formation's properties at the interval, grouping the intervals into one or more drilling sites, and drilling a well in each drilling site. [00100] In a given example, a stimulation operation may be performed involving evaluating variability of reservoir properties and completion properties separately for a treatment interval in a wellbore penetrating a subterranean formation, partitioning the treatment interval into a set of contiguous intervals (both reservoir and completion properties may be similar within each partitioned treatment interval, designing a stimulation treatment scenario by using a set of planar geometric objects (discrete fracture network) to develop a reservoir model, and combining natural fracture data with the reservoir model to account heterogeneity of formation and predict hydraulic fracture progressions.),
separating the oilfield water data into training data and testing data ([0019] The data gathered by the sensors may be collected by the surface unit 134 and/or other data collection sources for analysis or other processing. The data collected by the sensors may be used alone or in combination with other data. The data may be collected in one or more databases and/or transmitted on or offsite. All or select portions of the data may be selectively used for analyzing and/or predicting operations of the current and/or other wellbores. The data may be historical data, real-time data or combinations thereof. The real-time data may be used in real-time, or stored for later use. The data may also be combined with historical data or other inputs for further analysis. The data may be stored in separate databases, or combined into a single database. [0020] The collected data may be used to perform analysis, such as modeling operations. For example, the seismic data output may be used to perform geological, geophysical, and/or reservoir engineering analysis. The reservoir, wellbore, surface and/or processed data may be used to perform reservoir, wellbore, geological, and geophysical or other simulations. The data outputs from the operation may be generated directly from the sensors, or after some preprocessing or modeling. These data outputs may act as inputs for further analysis. [0021] The data may be collected and stored at the surface unit 134. One or more surface units 134 may be located at the wellsite, or connected remotely thereto. The surface unit 134 may be a single unit, or a complex network of units used to perform the necessary data management functions throughout the oilfield. The surface unit 134 may be a manual or automatic system. The surface unit 134 may be operated and/or adjusted by a user. ),
generating a plurality of models based on the training data using a plurality of different classification models ( [0033] FIG. 2D depicts an example of a dynamic measurement of the fluid properties through the wellbore. As the fluid flows through the wellbore, measurements are taken of fluid properties, such as flow rates, pressures, composition, etc. As described below, the static and dynamic measurements may be analyzed and used to generate models of the subsurface formation to determine characteristics thereof. Similar measurements may also be used to measure changes in formation aspects over time. [0049] Stimulation operations for conventional and unconventional reservoirs may be performed based on knowledge of the reservoir. Reservoir characterization may be used, for example, in well planning, identifying optimal target zones for perforation and staging, design of multiple wells (e.g., spacing and orientation), and geomechanical models. Stimulation designs may be optimized based on a resulting production prediction. These stimulation designs may involve an integrated reservoir centric workflow which include design, real-time (RT), and post treatment evaluation components. Well completion and stimulation design may be performed while making use of multi-disciplinary wellbore and reservoir data. [0052] Reservoir characterization 460 may involve capturing a variety of information, such as data associated with the underground formation and developing one or more models of the reservoir. The information captured may include, for example, reservoir (pay) zone, geomechanical (stress, elasticity, and the like) zone, geometrical (fracture orientation and size) distribution of the mechanical discontinuities (natural fractures) in the formation, and mechanical (permeability, conductivity, stress, fracture toughness, tensile strength, and the like) of the discontinuities. The reservoir characterization 460 may be performed such that information concerning the stimulation operation is included in pre-stimulation evaluations. Generating the MEM 462 may simulate the subterranean formation under development (e.g., generating a numerical representation of a state of stress and formation mechanical properties for a given stratigraphic section in an oilfield or basin). Stimulation design may involve using various models to define a stimulation plan and/or a stimulation portion of a well plan. Additional examples of complex fracture modeling are provided in SPE Paper 140185, the entire contents of which is hereby incorporated by reference. This complex fracture modeling illustrates the application of two complex fracture modeling techniques in conjunction with microseismic mapping to characterize fracture complexity and evaluate completion performance. The first complex fracture modeling technique is an analytical model for estimating fracture complexity and distances between orthogonal fractures. The second technique uses a gridded numerical model that allows complex geologic descriptions and evaluation of complex fracture propagation. These examples illustrate how embodiments may be utilized to evaluate how fracture complexity is impacted by changes in fracture treatment design in each geologic environment. To quantify the impact of changes in fracture design using complex fracture models despite inherent uncertainties in the MEM and "real" fracture growth, microseismic mapping and complex fracture modeling may be integrated for interpretation of the microseismic measurements while also calibrating the complex stimulation model. Such examples show that the degree of fracture complexity can vary depending on geologic conditions. [0060] Stimulation design may integrate three-dimensional reservoir models (formation models), which can be a result of seismic interpretation, drilling geo- steering interpretation, geological or geomechanical earth model, as a starting point (zone model) for completion design. For some stimulation designs, a fracture modeling algorithm may be used to read a three-dimensional MEM and run forward modeling to predict fracture growth. This process may be used so that spatial heterogeneity of a complex reservoir may be taken into account in stimulation operations. [0061] Stimulation design may use three-dimensional reservoir models for providing information about mechanical discontinuities in the MEM 462. Discontinuities may include natural fractures in the formation, or previously induced fractures with varying degrees of permeability. Discontinuities may also include a bedding interface, a fault, or a plane of weakness. The information regarding the discontinuities may be used, for example, to address certain situations, such as cases where a hydraulically induced fracture grows and encounters a mechanical discontinuity (see, e.g., Figures 3B-3D, 5, 6A-6C, 7A-7C and 8A-8C).);
identifying a preferred model among the plurality of models, the preferred model exhibiting, among the plurality of models, at least one of higher precision, accuracy, and recall in modelling the training data, running the preferred model on the testing data to confirm accuracy of the preferred model in estimating oilfield water production of an existing oilfield well, and designating the preferred model as the least one model ([0096] The information generated during the real-time treatment optimization 451 may be used to update the process and feedback to the pre-treatment evaluation 445. The design/model update 453 includes post treatment evaluation 475 and update model 477. The post treatment evaluation involves analyzing the results of the real-time treatment optimization 451 and adjusting, as necessary, inputs and plans for use in other wellsites or wellbore applications. [0097] The post treatment evaluation 475 may be used as an input to update the model 477. Optionally, data collected from subsequent drilling and/or production can be fed back to the pre- treatment evaluation 445 (e.g., the mechanical earth model) and/or stimulation planning 447 (e.g., well planning module 465). Information may be updated to remove errors in the initial modeling and simulation, to correct deficiencies in the initial modeling, and/or to substantiate the simulation. For example, spacing or orientation of the wells may be adjusted to account the newly developed data. Once the model is updated 477, the process may be repeated as desired. One or more wellsites, wellbores, stimulation operations or variations may be performed using the method 400. [0098] In a given example, a stimulation operation may be performed by constructing a three- dimensional model of a subterranean formation and performing a semi-automated method involving dividing the subterranean formation into a plurality of discrete intervals, characterizing each interval based on the subterranean formation's properties at the interval, grouping the intervals into one or more drilling sites, and drilling a well in each drilling site. ).
Therefore, it would have been obvious to one of ordinary skill in the art to include the teachings of CHUPRAKOV since such improvement is just a combination of prior art elements that yield to predictable results such as optimizing a stimulation plan to achieve an optimized behavior of the model as disclosed by CHUPRAKOV.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689